Title: Simeon Deane to the Commissioners, 16 April 1778
From: Deane, Simeon
To: First Joint Commission at Paris,Adams, John


     
      Honorable Gentlemen
      Casco Bay Falmouth 16 Apl 1778
     
     I have the Pleasure to inform you of my arrival here yesterday in the Frigate Le Sensible and do this day set out for Congress. It would be with much satisfaction could I write whatever News may be now Current—but the short Time I am here (previous to my departure) gives me no Opportunity of very particular enquiry, further than that no very Considerable Transaction between the Two Armies has lately occurred.
     The Continental Fleet which left France in Febry. last we have not yet any intelligence of—nor of Captn. Courter from Spain.
     Chevalier Marigny being very apprehensive of the British Cruizers who are so plenty here is desirous of leaving this Place as soon as possible, for which reason am not able to be more particular in my Intelligence.
     I beg leave to observe in behalf of that worthy Officer that I have experienced the utmost Politeness and Civility from him as well as the other Officers of the Frigate.
     From Boston I shall send to this Port (Express) if any thing particular occur and hope to be in Season for the Ship. I am happy to inform your Honors that I hear the Spirits of the People are very high and I make no Doubt the good News which I have the Honor to be bearer of will give the greatest Satisfaction.
     I must at the same time add that a report prevails that Quebeck is in our Hands by a revolution in Canada. As the News is not yet Confirmed I have desired the Gentlemen of the Committee here to write if they obtain any further Intilligence which may be authentick—and Inclose it (if in Season by this Frigate) To the Hon. Commissioners at Paris. I am, Honorable Gentlemen, your most Obedient & most devoted Servant
     
      Simeon Deane
     
    